Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al (CA 2 585 492 C), hereinafter Copeland, in view of Zhang et al (US 2005/0090300 A1), hereinafter Zhang.
Regarding claim 34, Copeland (Figure 2, par [0008]) teaches a filter-antenna comprising a microstrip antenna integrated with an absorptive filter for absorbing or dissipating energy; wherein the microstrip antenna includes a substrate 140, a ground plane 150 arranged on a first face (bottom surface) of the substrate, and a microstrip network 112 arranged on a second (top surface), opposite face of the substrate; and wherein the absorptive filter includes a filter element R1 arranged substantially at the edge of the substrate.
Copeland does not explicitly teach that the filter being arranged substantially completely inside the substrate.
Zhang (Figure 3) teaches a device integrating an antenna and a filter comprising a microstrip antenna 1 and a filter 2, wherein the filter being arranged on or embedded (substantially completely inside) in the substrate 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Copeland with the filter arranged substantially completely inside the substrate, as taught by Zhang, doing so would allow for a more compact and stabilized configuration.
Regarding claim 35, as applied to claim 34, Copeland (Figure 2) teaches that the filter element R1 comprises a resistor.
Regarding claim 36, as applied to claim 34, Copeland teaches the claimed invention wherein the filter element comprises resistor instead of a chip resistor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since the examiner takes Official Notice of the equivalence of the resistor and chip resistor for their use in the antenna art and the selection of any of these known equivalents to absorb or dissipate energy from the antenna would be within the level of ordinary skill in the art.

Allowable Subject Matter
3.	Claims 1-3, 5-7, 9-23, 25, 26 and 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Copeland/Zhang teaches a filter-antenna comprising a microstrip antenna integrated with an absorptive filter for absorbing or dissipating energy; wherein the microstrip antenna includes a substrate, a ground plane arranged on a first face of the substrate, and a microstrip network arranged on a second, opposite face of the substrate; and wherein the absorptive filter includes a filter element at least partly arranged inside the substrate.
Copeland/Zhang, however, fails to further teach a defected microstrip structure arranged in the microstrip network and operably connected with the filter element; and a defected ground structure arranged in the ground plane and operably connected with the filter element.
Claims 2, 3, 5-7 and 9-23 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 25, the antenna of Copeland/Zhang would enable a method for making a filter-antenna comprising the steps of forming a microstrip antenna integrated with an absorptive filter for absorbing or dissipating energy, forming a microstrip antenna; and integrating, in the microstrip antenna, an absorptive filter for absorbing or dissipating energy: wherein forming the microstrip antenna comprises forming a microstrip network on a first face of a substrate of the microstrip antenna; and wherein integrating the absorptive filter comprises forming a hole in the substrate for receiving a filter element of the absorptive filter.
Copeland/Zhang, however, fails to further teach the steps of forming a defected microstrip structure in the microstrip network and forming a defected ground structure on a ground plane on a second, opposite face of the substrate of the microstrip antenna.
Claims 26 and 31-33 are allowed for at least the reason for depending, either directly or indirectly, on claim 25.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 2012/0092219) discloses an antenna structure comprising a radiating patch, a ground plane, a filter embedded inside the substrate.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845